Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO ESCROW AGREEMENT

This Amendment No. 1 to Escrow Agreement (this “Amendment”), dated as of May 26,
2006, is among The Bank of New York, as escrow agent (in such capacity, the
“Escrow Agent”), The Bank of New York, as Trustee under the Indenture (in such
capacity, the “Trustee”) and Transmeridian Exploration Inc., an international
business company incorporated under the laws of the British Virgin Islands (the
“Company”) (collectively, the “Subject Parties”).

RECITALS

A. The Subject Parties are parties to that certain Escrow Agreement, dated as of
December 12, 2005 (as heretofore amended or otherwise modified, the “Escrow
Agreement”).

B. The Company and certain guarantors named therein executed and delivered to
the Trustee an indenture dated as of December 12, 2005 (the “Initial
Indenture”), as amended by the First Supplemental Indenture dated as of
December 22, 2005 (the “First Supplemental Indenture”), relating to the
Company’s Senior Secured Notes due 2010 issued on December 12, 2005 in the
aggregate principal amount of $250,000,000 (the “Securities”). The Initial
Indenture as amended and supplemented by the First Supplemental Indenture is
referred to herein as the “Original Indenture.”

C. The Subject Parties and the Guarantors have entered into the Second
Supplemental Indenture dated as of May 24, 2006 (the “Second Supplemental
Indenture”) to amend and supplement the Original Indenture to provide for the
issuance of an additional aggregate principal amount of $40,000,000 of the
Company’s Senior Secured Notes due 2010 (the “Additional Securities”).

D. The Subject Parties have agreed to enter into this Amendment in accordance
with Section 5 of the Second Supplemental Indenture to amend and modify the
Escrow Agreement to provide, as security for the Company’s obligations under the
Securities, the Additional Securities and the Indenture, the Additional Interest
Escrow Amount (as defined herein) as additional Collateral (as defined in the
Escrow Agreement) under the Escrow Agreement and to make certain other
amendments thereto.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, and intending to be legally bound, the Subject Parties hereby agree
as follows:

ARTICLE 1

DEFINITIONS; CONSTRUCTION

1.1 Defined Terms. Capitalized terms that are defined in this Amendment shall
have the meanings ascribed in this Amendment to such terms. All other
capitalized terms shall have the meanings ascribed to such terms in the Escrow
Agreement, as amended by this Amendment.

1.2 Construction. Upon and after the execution of this Amendment, each reference
in the Escrow Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the “Agreement” shall be a reference to the Escrow
Agreement as modified hereby.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

AMENDMENTS

2.1 Amendments to the Escrow Agreement.

(a) The first paragraph (A) in the “RECITALS” of the Escrow Agreement is hereby
amended by adding the underlined and bold language and deleting the struck out
language below:

“Pursuant to the Indenture, dated as of December 12, 2005 (as amended or
supplemented from time to time, the “Indenture”), among the Company, each of the
Guarantors party thereto and the Trustee, the Company is issuing $290,000,000
aggregate principal amount of its Senior Secured Notes due 2010 (the
“Securities”).”

(b) Section 1 “Defined Terms” of the Escrow Agreement is hereby amended by:

(i) adding the following new defined terms:

“ “Additional Interest Escrow Amount” means $3,600,000.”

“Additional Issue Date” means the date on which the Additional Securities are
first issued under the Indenture.”

(ii) amending and restating the defined term “Available Funds” by adding the
underlined and bold language below:

“ “Available Funds” means (i) the sum of (A) the Initial Interest Escrow Amount,
(B) the Additional Interest Escrow Amount, (C) the Initial Bramex Escrow Amount
and (D) interest earned or dividends paid on the funds in the Escrow Account
(including holdings of U.S. Government Securities), less (ii) the aggregate
disbursements previously made pursuant to this Escrow Agreement, which shall
constitute at any time of determination all monies on deposit and/or securities
credited to the Escrow Account.”

(c) Section 2(b) “Establishment of Escrow Account” is hereby amended by adding
the following sentence at the end of the paragraph:

“On the Additional Issue Date, the Company will deliver the Additional Interest
Escrow Amount to the Escrow Agent for deposit into the Escrow Account against
the Escrow Agent’s written acknowledgment and receipt of the Additional Interest
Escrow Amount.”

ARTICLE 3

MISCELLANEOUS

3.1 Security Interest. The Company hereby confirms its grant to the Trustee, for
the ratable benefit of the Beneficiaries (including the Holders of the
Additional Securities), pursuant to Section 6 of the Escrow Agreement of a first
priority security interest in and lien upon the Collateral, including the
Additional Interest Escrow Amount, to secure all obligations and indebtedness of
the Company under the Indenture, the Securities and the Additional Securities.

 

2



--------------------------------------------------------------------------------

3.2 No Other Amendments; Reservation of Rights; No Waiver. Other than as
otherwise expressly provided herein, this Amendment shall not be deemed to
operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any Subject Party (in any capacity) under the Escrow
Agreement, nor shall the entering into of this Amendment preclude any Subject
Party from refusing to enter into any further amendments with respect to the
Escrow Agreement. Other than as otherwise expressly provided herein, this
Amendment shall not constitute a waiver of compliance with any covenant or other
provision in the Escrow Agreement or of the occurrence or continuance of any
present or future Event of Default.

3.3 Ratification and Confirmation. Except as expressly set forth in this
Amendment, the terms, provisions and conditions of the Escrow Agreement are
hereby ratified and confirmed and shall remain unchanged and in full force and
effect without interruption or impairment of any kind.

3.4 Choice of Law. The existence, validity, construction, operation and effect
of any and all terms and provisions of this Amendment shall be determined in
accordance with and governed by the laws of the State of New York, without
regard to principles of conflicts of laws, except to the extent United States
federal law is applicable to the perfection and priority of security interests
in U.S. Government Securities.

3.5 Captions. Captions in this Amendment are for convenience only and shall not
be considered or referred to in resolving questions of interpretation of this
Amendment.

3.6 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

3.7 Invalidity. If for any reason whatsoever any one or more of the provisions
of this Amendment shall be held or deemed to be inoperative, unenforceable or
invalid in a particular case or in all cases, such circumstances shall not have
the effect of rendering any of the other provisions of this Amendment
inoperative, unenforceable or invalid, and the inoperative, unenforceable or
invalid provision shall be construed as if it were written so as to effectuate,
to the maximum extent possible, the parties’ intent.

3.8 Amendments. This Amendment may not be amended or modified except in the
manner specified for an amendment of or modification to the Escrow Agreement in
Section 8(f) of the Escrow Agreement.

3.9 Entire Agreement. This Amendment, the Escrow Agreement and the Indenture
contain the entire agreement among the Subject Parties with respect to the
subject matter hereof and supersede any and all prior agreements, understandings
and commitments, whether oral or written.

3.10 Assignment. This Amendment is personal to the Subject Parties, and the
rights and duties of any Subject Party hereunder shall not be assignable except
as set forth in Section 2(e) of the Escrow Agreement or except as permitted by
Section 5.1 of the Indenture, or, with respect to the Trustee, as allowed by the
terms of the Indenture, or except with the prior written

 

3



--------------------------------------------------------------------------------

consent of the other Subject Parties. Notwithstanding the foregoing, this
Amendment shall inure to and be binding upon the Subject Parties and their
successors and permitted assigns.

3.11 Benefit. The Subject Parties and their successors and permitted assigns,
but no others, shall be bound hereby and entitled to the benefits hereof;
provided, however, that the Beneficiaries (including Holders) and their assigns
shall be entitled to the benefits hereof and to enforce this Escrow Agreement.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment, or caused this
Amendment to be executed by their authorized representatives, as of the date
stated in the introductory paragraph of this Amendment.

 

TRANSMERIDIAN EXPLORATION INC.,

a British Virgin Islands international business company

By:

 

/s/ Earl W. McNiel

Name:

 

Earl W. McNiel

Title:

 

Duly Authorised Attorney

 

Signature Page to

Amendment No. 1 to Escrow Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK,

as Escrow Agent

By:

 

/s/ Luis Perez

Name:

 

Luis Perez

Title:

 

Assistant Vice President

THE BANK OF NEW YORK,

as Trustee

By:

 

/s/ Luis Perez

Name:

 

Luis Perez

Title:

 

Assistant Vice President

 

Signature Page to

Amendment No. 1 to Escrow Agreement